NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: PELI POPOVICH HUNT,                      No. 16-56784

             Debtor.                            D.C. No. 2:15-cv-09342-DDP
______________________________

PELI POPOVICH HUNT,                             MEMORANDUM*

                Appellant,

 v.

ELISSA D. MILLER; PETER P.
ANDERSON,

                Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Dean D. Pregerson, District Judge, Presiding

                              Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Peli Popovich Hunt appeals pro se from the district court’s order affirming



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the bankruptcy court’s order granting the chapter 7 trustee’s motion to pay

mediation costs from estate funds. We have jurisdiction under 28 U.S.C. § 158(d).

We review de novo the district court’s decision on appeal from the bankruptcy

court and apply the same standards of review applied by the district court. In re

Thorpe Insulation Co., 677 F.3d 869, 879 (9th Cir. 2012). We affirm.

      In the opening brief, Hunt fails to address how the bankruptcy court erred in

approving the chapter trustee’s motion for disbursement of estate funds to pay

certain mediation costs. As a result, Hunt has waived her challenge to the

bankruptcy court’s order. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999)

(“[O]n appeal, arguments not raised by a party in its opening brief are deemed

waived.”); Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We review only

issues which are argued specifically and distinctly in a party’s opening brief.”).

      All pending motions are denied.

      AFFIRMED.




                                          2                                    16-56784